WHEREAS, heretofore a proceeding was conducted by the Kansas Board for Discipline of Attorneys to inquire into the complaint of alleged professional misconduct of John S. Hocutt; and
WHEREAS, following a full hearing as to such complaint, the Board of Discipline found that John S. Hocutt, of Wichita, Kansas, after accepting employment and a cash retainer to represent a client in the furnishing of general legal services, the preparation of legal documents and legal research, failed to perform any such services on behalf of his client; failed to respond to inquiries from his client; avoided his client’s attempts to contact him; refused to return any portion of the $1,000.00 retainer upon request by his client; and generally seriously neglected the legal affairs of his client; all in violation of DR 1-102(A)(4) and (6), DR 6-101(A)(3) and DR 7-101(A)(2), 225 Kan. xciii and civ; and
WHEREAS, the Board of Discipline made a written report thereof which has been filed with this Court wherein findings of fact and certain conclusions were made and a recommendation made to this Court that the respondent, John S. Hocutt, be disciplined by suspension from the practice of law; and
WHEREAS, respondent was duly notified of the findings, conclusions, and recommendations of the Board of Discipline and has not filed any exceptions thereto, but requested the opportunity to appear before the Court on the matter of the discipline to be imposed; and
WHEREAS, on the 4th day of April, 1980, the matter came on for hearing before the Court, the State of Kansas appearing by Roger Walter, disciplinary counsel, and respondent appearing in person and by Jean Oliver Moore, his attorney, and the Court, after consideration of the report and being fully advised in the premises, finds that the respondent John S. Hocutt should be disciplined by the imposition of indefinite suspension.
*744BY ORDER OF THE COURT, dated this 28th day of April, 1980.
IT IS THEREFORE BY THE COURT CONSIDERED, ORDERED AND ADJUDGED that John S. Hocutt be, and he is hereby disciplined by indefinite suspension from the practice of law until the further order of the Court and that he pay the costs of the proceeding.
IT IS FURTHER ORDERED THAT this Order of Suspension be published in the official Kansas Reports.